     Case 1:19-cv-00227 Document 201 Filed 03/08/21 Page 1 of 4 PageID #: 1242




                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                BLUEFIELD DIVISION

LORI TUCKER,

              Plaintiff,

v.                                                       Case No.: 1:19-cv-00227


PRINCETON COMMUNITY HOSPITAL
ASSOCIATION, INC., et al.,

              Defendants.



                      MEMORANDUM OPINION and ORDER

        Pending is Defendants’ Motion for Attorney’s Fees. (ECF No. 180). For the reasons

that follow, the Court DENIES the Motion.

I.      Relevant Background

        On January 8, 2021, Defendants filed a Motion for Protective Order concerning

upcoming depositions of two of the defendants, Dr. Wallace Jennings Horne and Dr.

Wesley L. Asbury. (ECF No. 172). Defendants explained that Plaintiff was demanding the

defendant physicians wear transparent masks during their depositions. Defendants

argued that Plaintiff had no right to dictate the type of mask worn by the deponents and

sought a protective order confirming that position. Plaintiff opposed the motion for

protective order, stating that she had a right to clearly see the defendants’ faces when they

testified. Plaintiff provided some support for her position, including various orders issued

by other courts on the subject of masks worn by witnesses. (ECF No. 173). After

considering the matter, the Court granted the motion for protective order. Upon granting


                                              1
  Case 1:19-cv-00227 Document 201 Filed 03/08/21 Page 2 of 4 PageID #: 1243




the motion, Defendants were advised that if they wished to pursue their request for

reimbursement of reasonable fees under Fed. R. Civ. P. 37(a)(5), they were required to

support that request in the manner set forth in Robinson v. Equifax Info. Servs., LLC,

560 F.3d 235, 243 (4th Cir. 2009).

        On February 3, 2021, Defendants filed the instant motion and attached exhibit.

(ECF No. 180). In the motion, Defendants argue that Plaintiff’s clear plastic mask

requirement was without merit, and that Plaintiff refused reasonable alternatives offered

by Defendants. Defendants supplied information regarding their counsels’ hourly rates,

time expended, and the various other factors considered by courts in awarding attorneys’

fees.

        Plaintiff responded to the motion by pointing out that the dispute between the

parties over transparent masks involved a “novel” issue, and other courts had required

witnesses to wear transparent face shields or masks when testifying. (ECF No. 190).

Accordingly, Plaintiff contended, she was justified in making the request and opposing

the motion for protective order. Plaintiff also argued that the fees requested were

excessive when considering the relevant factors.

II.     Analysis

        Federal Rule of Civil Procedure 26(c) governs protective orders. Rule 26(c)(3)

provides that when an award of expenses is contemplated in connection with the granting

or denial of a protective order, the analysis and calculation is guided by Rule 37(a)(5).

Rule 37(a)(5)(A) provides:

        If the Motion Is Granted (or Disclosure or Discovery Is Provided After
        Filing). If the motion is granted--or if the disclosure or requested discovery
        is provided after the motion was filed--the court must, after giving an
        opportunity to be heard, require the party or deponent whose conduct
        necessitated the motion, the party or attorney advising that conduct, or both

                                              2
  Case 1:19-cv-00227 Document 201 Filed 03/08/21 Page 3 of 4 PageID #: 1244




       to pay the movant's reasonable expenses incurred in making the motion,
       including attorney's fees. But the court must not order this payment if:
       (i) the movant filed the motion before attempting in good faith to obtain
       the disclosure or discovery without court action;
       (ii) the opposing party's nondisclosure, response, or objection was
       substantially justified; or
       (iii) other circumstances make an award of expenses unjust.
Fed. R. Civ. P. 37(a)(5)(A). Plaintiff relies on subsection (ii) as her basis for arguing that

an award of fees is not appropriate in this case. A legal position is “substantially justified”

when there is a “genuine dispute” as to proper resolution or if “a reasonable person could

think [the legal position] correct, that is, if it has a reasonable basis in law and fact.”

Decision Insights, Inc. v. Sentia Grp., Inc., 311 F. App’x. 586, 599 (4th Cir. 2009) (quoting

Pierce v. Underwood, 487 U.S. 552, 565 (1988)). “[T]o avoid the imposition of costs,

‘parties must sufficiently argue that they were substantially justified in their actions.’”

Branch v. Bank of Am., No. PWG-11-3712, 2013 WL 1742012, at *3 (D. Md. Apr. 22, 2013)

(quoting Kemp v. Harris, 263 F.R.D. 293, 296–97 (D. Md. 2009)).

       Having considered Plaintiff’s reasons for insisting that the defendant physicians

wear transparent masks, and noting that some courts have imposed unique requirements

related to witness testimony and masks, the Court agrees with Plaintiff that the issue is a

novel one brought about by a once-in-a-century pandemic. Thus, Plaintiff was

substantially justified in maintaining her position. While it is true that Defendants

attempted to find reasonable and acceptable alternatives, Plaintiff’s decision to defend

her request for transparent masks was warranted given that the law on the subject was

sparse and some of it arguably favored Plaintiff’s demand.

       As the Court has found Plaintiff’s position to be substantially justified, an award of

attorney’s fees would not be appropriate in this case. Consequently, there is no reason for


                                              3
  Case 1:19-cv-00227 Document 201 Filed 03/08/21 Page 4 of 4 PageID #: 1245




the Court to address the issue of the reasonableness of the fees sought by Defendants. It

is so ORDERED.

      The Clerk is directed to provide a copy of this Order to counsel of record.

                                         ENTERED: March 8, 2021




                                            4
